        Case 1:17-cv-02136-RJL Document 132-9 Filed 02/05/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 JOSHUA ATCHLEY et al.,

                       Plaintiffs,
                                                         Case No. 17-cv-02136-RJL
               v.

 ASTRAZENECA UK LIMITED et al.,                          JURY TRIAL DEMANDED

                       Defendants.


                     [PROPOSED] ORDER DENYING DEFENDANTS’
                    RULE 12(b)(1) AND 12(b)(6) MOTION TO DISMISS

       Upon consideration of Defendants’ Rule 12(b)(1) and 12(b)(6) Motion to Dismiss

(Dkt. 128) and Plaintiffs’ Opposition thereto, it is hereby ORDERED that Defendants’ Motion to

Dismiss is DENIED.




Dated: ____________________, 2020          ___________________________________
                                           HON. RICHARD J. LEON
                                           UNITED STATES DISTRICT JUDGE


cc: All counsel of record via ECF
